Mr. Justice Graves delivered the opinion of the court. 2. Partnership, § 299*—method of making accounting. Where a partnership becomes dissolved upon the death of a partner, an accounting may be made either in the Probate Court or directly with the legal representative of the deceased partner. 3. Partnership, § 286*—effect of arrangement for purchase of deceased partner’s interest. Where upon the death of one of two partners a person by an arrangement with one of the heirs of the deceased partner and the surviving partner agrees to purchase the interest of such deceased partner at a stipulated price, the legal effect of the arrangement is that the agreed consideration should be paid to the estate. 4. Partnership, § 286*—when representative of estate of deceased partner may elect to ratify purchase of such partner's interest. Where upon the death of one of two partners a person by agreement with one of the heirs of the deceased partner and the surviving partner purchases the interest of such partner at a stipulated price with the consent of the surviving partner, the arrangement is not such an- accounting as will relieve the surviving partner from liability to the estate of the deceased partner, but the representative of the deceased partner may elect to ratify the arrangement and hold the purchaser to his bargain.